Case 2:19-cv-02078-JP Document 1 Filed 05/13/19 Page 1 of 34
Case 2:19-cv-02078-JP Document 1 Filed 05/13/19 Page 2 of 34
Case 2:19-cv-02078-JP Document 1 Filed 05/13/19 Page 3 of 34
         Case 2:19-cv-02078-JP Document 1 Filed 05/13/19 Page 4 of 34



                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
                                        :
BOBBIE SCHOLTZ and SAMANTHA             :
FISHER, individually and on             :    CIVIL ACTION
behalf of others similarly situated,    :
                                        :    NO.___________
               Plaintiffs,              :
                                        :    CLASS AND COLLECTIVE ACTION
        v.                              :    COMPLAINT
                                        :
CONCORDVILLE OPERATING GROUP, :              JURY TRIAL DEMANDED
INC. d/b/a INTERNATIONAL HOUSE          :
OF PANCAKES aka IHOP; PYRAMID           :
OPERATING GROUP, INC. d/b/a             :
INTERNATIONAL HOUSE OF                  :
PANCAKES aka IHOP; ARAMINGO             :
OPERATING GROUP, INC. d/b/a             :
INTERNATIONAL HOUSE OF                  :
PANCAKES aka IHOP; HEM                  :
MANAGEMENT, INC. d/b/a                  :
INTERNATIONAL HOUSE OF                  :
PANCAKES aka IHOP; and EMAD             :
ELGEDDAWY,                              :
                                        :
               Defendants.              :
____________________________________:

                                     INTRODUCTION

  1. Plaintiffs, Bobbie Scholtz and Samantha Fisher (collectively, “Plaintiffs”), individually

     and on behalf of others similarly situated, bring this class and collective action lawsuit

     against Defendants, Concordville Operating Group, Inc. d/b/a International House of

     Pancakes aka “IHOP” (“Concordville”), Pyramid Operating Group, Inc. d/b/a

     International House of Pancakes aka “IHOP” (“Pyramid”), Aramingo Operating Group,

     Inc. d/b/a International House of Pancakes aka “IHOP” (“Aramingo”), HEM

     Management, Inc. d/b/a International House of Pancakes aka “IHOP” (“HEM”), and

     Emad Elgeddawy (“Elgeddawy”) (collectively, “Defendants”), seeking all available relief

                                               1
       Case 2:19-cv-02078-JP Document 1 Filed 05/13/19 Page 5 of 34



   under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq., the

   Pennsylvania Minimum Wage Act of 1968 (“PMWA”), 42 P.S. §§ 333.101, et seq., the

   Pennsylvania Wage Payment and Collection Law (“WPCL”), 43 P.S. § 260.1, et seq., and

   Pennsylvania common law.

2. Plaintiffs’ FLSA claims are asserted as a nationwide collective action under 29 U.S.C. §

   216(b), while their Pennsylvania state law claims are asserted as a statewide class action

   under Federal Rule of Civil Procedure 23. See Knepper v. Rite Aid Corp., 675 F.3d 249

   (3d Cir. 2012) (FLSA collective and Rule 23 class claims may proceed together).

                             NATURE OF THE ACTION

3. Plaintiffs bring this Complaint on behalf of themselves and all others similarly situated,

   contending that Defendants have improperly failed to pay minimum wages and overtime

   compensation to their severs, runners and other tipped staff pursuant to the FLSA,

   PMWA, WPCL and Pennsylvania common law.

4. Plaintiffs are former employees of Defendants, and during the course of their

   employment, Defendants failed to accurately track and keep records of Plaintiffs’ hours

   worked, Defendants failed to pay proper overtime compensation when Plaintiffs worked

   more than forty (40) hours per week, and Defendants failed to pay Plaintiffs proper

   minimum wages.

5. Plaintiffs bring this action to recover unpaid minimum wages and overtime

   compensation, liquidated damages, unlawfully withheld wages, statutory penalties and

   damages owed to Plaintiffs and all similarly situated current and former employees of

   Defendants.




                                             2
       Case 2:19-cv-02078-JP Document 1 Filed 05/13/19 Page 6 of 34



6. At all relevant times, Defendants’ violations of the FLSA, PMWA, WPCL and

   Pennsylvania common law were willful.

                             JURISDICTION AND VENUE

7. Jurisdiction over Plaintiff’s FLSA claims is proper under 29 U.S.C. § 216(b) and 28

   U.S.C. § 1331.

8. Supplemental Jurisdiction over Plaintiff’s PMWA and WPCL claims is proper under 28

   U.S.C. § 1367 because those claims derive from a common nucleus of operative facts.

9. Venue in this Court is proper under 28 U.S.C. § 1391(b)(ii) as a substantial part of the

   acts or omissions giving rise to the claims alleged herein occurred within this judicial

   district, and Defendants are subject to personal jurisdiction in this district.

10. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§ 2201

   and 2202.

                                         PARTIES

11. Plaintiff Scholtz is an individual residing at 3169 Foulk Road, Garnet Valley, PA 19060.

12. Plaintiff Fisher is an individual residing at 634A Convent Road, Aston, PA 19014.

13. At all relevant times, Plaintiffs were employees of Defendants and entitled to the

   protections of the FLSA, PMWA and WPCL.

14. Pursuant to Section 216(b) of the FLSA, Plaintiffs have consented in writing to be

   plaintiffs in this action. Their executed Consent to Sue forms are attached hereto as

   Exhibits “A” and “B.”

15. Defendant, Concordville, is a corporation registered to do business in the Commonwealth

   of Pennsylvania with a principal place of business located at 00 Town Center, Road 0-


                                              3
      Case 2:19-cv-02078-JP Document 1 Filed 05/13/19 Page 7 of 34



   101, Glen Mills, PA 19342. Defendant Concordville operates a corporate franchise

   restaurant under the trade name “International House of Pancakes” or “IHOP” located at

   00 Town Center, Road 0-101, Glen Mills, PA 19342. According to the company’s

   business filings with the Commonwealth of Pennsylvania, the President of Pyramid is

   Defendant Elgeddawy and the company’s state of business is Pennsylvania.

16. Defendant, Pyramid, is a corporation registered to do business in the Commonwealth of

   Pennsylvania with a principal place of business located 600 N. 2nd Street, Suite 401,

   Harrisburg, PA 17101. Defendant Pyramid operates a corporate franchise restaurant

   under the trade name “International House of Pancakes” or “IHOP” located at 150 Easton

   Road, Warrington, PA. According to the company’s business filings with the

   Commonwealth of Pennsylvania, the President of Pyramid is Defendant Elgeddawy and

   the company’s state of business is New York.

17. Defendant, Aramingo, is a corporation registered to do business in the Commonwealth of

   Pennsylvania with a principal place of business located at 3400 Aramingo Avenue,

   Philadelphia, PA 19134. Defendant Aramingo operates a corporate franchise restaurant

   under the trade name “International House of Pancakes” or “IHOP” located at 3400

   Aramingo Avenue, Philadelphia, PA 19134. According to the company’s business filings

   with the Commonwealth of Pennsylvania, the President of Aramingo is Defendant

   Elgeddawy and the company’s state of business is New York.

18. Defendant, HEM, is a corporation registered to do business in the Commonwealth of

   Pennsylvania with a principal place of business located at 105 N. 72nd Street, Harrisburg,

   PA 17111. operates a corporate franchise restaurant under the trade name “International

   House of Pancakes” or “IHOP.” According to the company’s business filings with the



                                            4
       Case 2:19-cv-02078-JP Document 1 Filed 05/13/19 Page 8 of 34



   Commonwealth of Pennsylvania, the President of HEM is Defendant Elgeddawy and the

   company’s state of business is Pennsylvania.

19. Defendant, Elgeddawy, is an individual with a principal place of business located at 3400

   Aramingo Avenue, Philadelphia, PA 19134. According to public filings with the

   Commonwealth of Pennsylvania, Defendant Elgeddawy is the president of numerous

   corporate entities doing business as International House of Pancakes aka “IHOP” in

   several states along the east coast of the United States. In his capacity as President,

   Defendant Elgeddawy exercises sufficient control over the labor policies and practices

   complained of herein to be considered the employer of Plaintiffs and the proposed classes

   for the purposes of the FLSA and Pennsylvania state laws.

20. Defendants own and/or operate several franchise restaurants doing business as IHOP.

21. Defendants own and/or operate an IHOP restaurant located at 3400 Aramingo Avenue,

   Philadelphia, PA 19134.

22. Defendants own and/or operate an IHOP restaurant located at 200 Town Centre Drive,

   Suite 21, Glen Mills, PA 19342.

23. Defendants own and/or operate an IHOP restaurant located at 150 Easton Road,

   Warrington, PA 18976.

24. Defendants own and/or operate several other IHOP restaurants (at least eleven in total)

   through a series of corporate shells owned, operated and/or controlled by Defendant

   Elgeddawy, in which Defendant Elgeddawy is the principal and maintains full control of

   each individual company, effectively causing these entities to operate as Defendant

   Elgeddawy’s alter-egos.




                                             5
      Case 2:19-cv-02078-JP Document 1 Filed 05/13/19 Page 9 of 34



25. The IHOP restaurants owned and operated by Defendant Elgeddawy (collectively the

   “Subject IHOPs”) include IHOP franchisees located in Connecticut, New Jersey

   (including Burlington, Hamilton, and Williamstown), Pennsylvania (including

   Philadelphia, Glen Mills and Warrington), and Delaware (including New Castle).

26. The Subject IHOP restaurants are franchisees of Dine Brands Global, Inc., formerly

   known as DineEquity, Inc., the self-described “largest full-service dining company in the

   world” with over 3,600 restaurants and some 200,000 team members. Should discovery

   reveal that the wage practices and policies complained of herein disseminate in whole or

   in part from Dine Brands Global, Inc., rather than Defendant Elgeddawy, Plaintiffs will

   seek leave to amend this Complaint to add Dine Brands Global, Inc. as a defendant.

27. The Subject IHOPs employ servers, runners and other tipped employees who are

   subjected to Defendants’ unlawful pay practices.

28. The Subject IHOPs also employ cooks, dishwashers and expediters—employees that do

   not “customarily and regularly receive tips” under the FLSA and PMWA.

29. The Subject IHOPs are owned and controlled by Defendant Elgeddawy, and are

   effectively operated as one entity. Accordingly, the Subject IHOPs operate as joint

   employers of Plaintiffs and the proposed class members. Each of the Subject IHOPs

   employed the same unlawful practices that are the subject of this Complaint. Each of

   these unlawful practices were created and authorized by Defendant Elgeddawy.

30. At all relevant times, Defendants were employers covered by the FLSA, PMWA and

   WPCL and were required to comply with the wage and hour mandates therein.




                                           6
      Case 2:19-cv-02078-JP Document 1 Filed 05/13/19 Page 10 of 34



31. At all relevant times, Defendants acted or failed to act through their agents, servants

   and/or employees, each of whom acting at all relevant times within the course and scope

   of their employment for Defendants.

32. At all relevant times, Defendants were joint employers jointly liable for the unlawful pay

   practices complained of herein.

33. Defendants systematically and willfully deny employees all minimum wages and

   overtime compensation wages due and owing under the FLSA, PMWA and WPCL.

34. Defendants systematically and willfully fail to satisfy the requirements of the tip credit

   provisions of the FLSA and PMWA.

                   FLSA COLLECTIVE ACTION ALLEGATIONS

35. Pursuant to 29 U.S.C. § 216(b) of the FLSA, Plaintiffs bring this action individually and

   on behalf of all other similarly situated persons presently or formerly employed by

   Defendants as hourly non-exempt servers, runners and other tipped employees

   performing similar responsibilities for Defendants at any time during the past three (3)

   years who were denied minimum wages and/or overtime compensation for hours worked

   over forty (40) in a workweek (the members of the putative class are hereinafter referred

   to as “Nationwide Collective Class Plaintiffs”).

36. Plaintiffs estimate that there are in excess of 150 other similarly situated Nationwide

   Collective Class Plaintiffs who are working or worked for Defendants and were

   unlawfully denied minimum wages and/or overtime compensation at 1.5 times their

   “regular rate” of pay for hours worked in excess of forty (40) in a workweek. The precise

   number of employees can be easily ascertained by Defendants. These employees can be

   identified and located using Defendants’ payroll and personnel records. Potential

                                              7
      Case 2:19-cv-02078-JP Document 1 Filed 05/13/19 Page 11 of 34



   Nationwide Collective Class Plaintiffs may be informed of the pendency of this

   Collective Action by direct mail and/or publication.

37. Pursuant to 29 U.S.C. § 216(b), this action is properly maintained as a collective action

   because all the class members are similarly situated. Plaintiffs and other similarly situated

   employees were similarly denied minimum wages and/or overtime compensation for

   hours worked in excess of forty (40) in a workweek, had the same or substantially similar

   job classifications and duties, and were subject to the same uniform policies, business

   practices, payroll practices, and operating procedures. Further, Defendants’ willful

   policies and practices, which are discussed more fully below, whereby Defendants failed

   to pay Plaintiffs and Nationwide Collective Class Plaintiffs minimum wages and/or

   overtime compensation for hours worked over forty (40) in a workweek, have affected

   Plaintiffs and Nationwide Collective Class Plaintiffs in the same fashion.

38. In violation of the FLSA, Defendants failed to pay Plaintiffs and Nationwide Collective

   Class Plaintiffs minimum wages and overtime compensation for hours worked over forty

   (40) in a workweek.

39. In violation of the FLSA, Defendants also failed to accurately track, record, and report

   hours worked by Plaintiffs and Nationwide Collective Class Plaintiffs. This policy and

   practice is unequivocal evidence of Defendants’ willful and improper failure to follow the

   provisions of the FLSA.

40. In violation of the provisions of the FLSA, Defendants also failed to pay Plaintiffs and

   Nationwide Collective Class Plaintiffs for work performed after scheduled shifts.

   Defendants have an unlawful practice and policy of altering time sheets to reflect fewer

   hours than those Plaintiffs and Nationwide Collective Class Plaintiffs actually worked,



                                             8
      Case 2:19-cv-02078-JP Document 1 Filed 05/13/19 Page 12 of 34



   rather than compensating Plaintiffs and Nationwide Collective Class Plaintiffs for all

   hours worked as required by the FLSA.

41. In violation of the provisions of the FLSA, Defendants took a tip credit against Plaintiffs’

   and Nationwide Collective Class Plaintiffs’ wages, but failed to comply with the

   predicate requirements for doing so by illegally: (1) retaining a portion of Plaintiffs’ and

   Nationwide Collective Class Plaintiffs’ tips; (2) failing to pay Plaintiffs and Nationwide

   Collective Class Plaintiffs at an hourly rate of at least $2.13 for all hours worked; (3)

   failing to pay Plaintiffs and Nationwide Collective Class Plaintiffs the proper minimum

   wage for spending more than 20% of their time engaged in non-tipped “side work”; (4)

   failing to provide the requisite detailed notice informing Plaintiffs and Nationwide

   Collective Class Plaintiffs of the tip credit; and (5) requiring servers, runners and other

   tipped staff to share tips with other restaurant employees who do not “customarily and

   regularly receive tips.” Therefore, Defendants’ tipping arrangement was illegal and

   forfeited Defendants use of a tip credit. As a result, Plaintiffs and Nationwide Collective

   Class Plaintiffs must be paid the full minimum wage for all hours worked.

42. In violation of the provisions of the FLSA, Defendants failed to post and keep posted the

   statutorily required notice explaining the FLSA in a conspicuous place in their

   establishment so as to permit Plaintiffs and Nationwide Collective Class Plaintiffs to

   readily observe a copy. This policy and practice is unequivocal evidence of Defendants’

   willful and improper failure to follow the provisions of the FLSA.

43. Plaintiffs will request the Court to authorize notice to all current and former similarly

   situated employees employed by Defendants, informing them of the pendency of this

   action and their right to “opt in” to this lawsuit pursuant to 29 U.S.C. § 216(b) for the



                                              9
      Case 2:19-cv-02078-JP Document 1 Filed 05/13/19 Page 13 of 34



   purpose of seeking unpaid wages, overtime compensation, liquidated damages, attorneys’

   fees, and all other relief available under the FLSA.

                           CLASS ACTION ALLEGATIONS

44. Plaintiffs bring this action individually and on behalf of the following state-wide class of

   similarly situated individuals, pursuant to Rule 23 of the Federal Rules of Civil

   Procedure:

           All persons presently or formerly employed by Defendants who worked for
           Defendants at the Subject IHOPs during the last three (3) years as hourly,
           non-exempt servers, runners or in positions with similar job duties who
           were denied minimum wages and/or overtime compensation for hours
           worked in excess of forty (40) in a workweek (the members of the putative
           class are hereinafter referred to as “Pennsylvania Class Plaintiffs”).

45. The members of the class are so numerous that joinder of all members is impractical.

   Pennsylvania Class Plaintiffs may be informed of the pendency of this class action by

   direct mail.

46. Pursuant to Federal Rule of Civil Procedure 23(a)(2), there are questions of law and fact

   common to the Class, including but not limited to:

       a. Whether Plaintiffs and the Pennsylvania Class Plaintiffs were improperly denied
          statutorily mandated minimum wages and/or overtime compensation;

       b. Whether Plaintiffs and the Pennsylvania Class Plaintiffs are entitled to overtime
          compensation for service rendered in excess of forty (40) hours per week;

       c. Whether Plaintiffs and the Pennsylvania Class Plaintiffs worked in excess of forty
          (40) hours per week;

       d. Whether Plaintiffs and the Pennsylvania Class Plaintiffs are entitled to
          compensation for unpaid tips;

       e. Whether Plaintiffs and Pennsylvania Class Plaintiffs have suffered and are
          entitled to damages, and if so, in what amount;




                                             10
      Case 2:19-cv-02078-JP Document 1 Filed 05/13/19 Page 14 of 34



       f. Whether Defendants failed to pay Plaintiffs and the Pennsylvania Class Plaintiffs
          minimum wages and/or overtime wages in the period when said wages became
          due and owing in violation of the PMWA, WPCL and Pennsylvania common law;
          and

       g. Whether Plaintiffs and the Pennsylvania Class Plaintiffs are entitled to liquated
          damages.

47. Plaintiffs’ claims are typical of the claims of the Pennsylvania Class Plaintiffs. Plaintiffs

   worked for Defendants as hourly, non-exempt servers and have suffered similar injuries

   as those suffered by the Pennsylvania Class Plaintiffs as a result of Defendants’ failure to

   pay minimum wages and/or overtime compensation. Defendants’ conduct of violating the

   PMWA, WPCL and Pennsylvania common law has affected Plaintiffs and the

   Pennsylvania Class Plaintiffs in the exact same way.

48. Plaintiffs will fairly and adequately represent and protect the interest of the Pennsylvania

   Class Plaintiffs. Plaintiffs are similarly situated to the Pennsylvania Class Plaintiffs and

   have no conflicts with the members of the Pennsylvania Class Plaintiffs.

49. Plaintiffs are committed to pursuing this action and have retained competent counsel

   experienced in class action litigation.

50. Pursuant to Rules 23(b)(1), (b)(2), and/or (b)(3) of the Federal Rules of Civil Procedure,

   Plaintiffs’ Pennsylvania state law claims are properly maintained as a class action

   because:

       a. The prosecution of separate actions by or against individual members of the
          Pennsylvania Class Plaintiffs would create a risk of inconsistent or varying
          adjudication with respect to individual members of the Pennsylvania Class
          Plaintiffs that would establish incompatible standards of conduct for Defendants;

       b. Defendants, by failing to pay minimum wages and/or overtime compensation
          when they became due and owing in violation of the PMWA, WPCL and
          Pennsylvania common law, has acted or refused to act on grounds generally
          applicable to the Pennsylvania Class Plaintiffs, thereby making the requested
          relief appropriate with respect to the Pennsylvania Class Plaintiffs as a whole; and

                                              11
      Case 2:19-cv-02078-JP Document 1 Filed 05/13/19 Page 15 of 34




       c. The common questions of law and fact set forth above applicable to the
          Pennsylvania Class Plaintiffs predominate over any questions affecting only
          individual members and a class action is superior to other available methods for
          the fair and efficient adjudication of this case, especially with respect to
          considerations of consistency, economy, efficiency, fairness and equity, as
          compared to other available methods for the fair and efficient adjudication of this
          controversy.

51. A class action is also superior to other available means for the fair and efficient

   adjudication of this controversy because individual joinder of the parties is impractical.

   Class action treatment will allow a large number of similarly situated persons to

   prosecute their common claims in a single forum simultaneously, efficiently, and without

   the unnecessary duplication of effort and expense if these claims were brought

   individually. Additionally, as the damages suffered by each Pennsylvania Class Plaintiff

   may be relatively small, the expenses and burden of individual litigation would make it

   difficult for the Pennsylvania Class Plaintiffs to bring individual claims. The presentation

   of separate actions by individual Pennsylvania Class Plaintiffs could create a risk of

   inconsistent and varying adjudications, establish incompatible standards of conduct for

   Defendants, and/or substantially impair or impede the ability of each member of the

   Pennsylvania Class Plaintiffs to protect his or her interests.

                              FACTUAL BACKGROUND

52. Plaintiffs repeat every allegation made in the above paragraphs of this complaint.

53. Nationwide Collective Class Plaintiffs and Pennsylvania Class Plaintiffs are hereinafter

   collectively referred to as “Class Plaintiffs.”

54. In or around October 2017, Defendants hired Plaintiffs to work as servers at their IHOP

   located at 200 Town Centre Drive, Suite 21, Glen Mills, PA 19342.


                                             12
      Case 2:19-cv-02078-JP Document 1 Filed 05/13/19 Page 16 of 34



55. Plaintiffs’ and Class Plaintiffs’ job duties were the same, which predominantly involved

   serving food and beverages to Defendants’ customers and performing so-called “side

   work” before, during and after their shifts, which included, inter alia, cleaning up tables

   and making sure server stations were clean and stocked—duties that do not directly

   produce tips. Plaintiffs estimate this “side work” to take up to three hours per shift.

56. Throughout Plaintiffs’ employment with Defendants, they would receive paystubs that

   indicated that they should have been paid an hourly wage of $2.83 for all hours worked

   for Defendants. However, Plaintiffs often received paychecks for $0.00 and also noticed

   that their time records regularly indicated fewer hours than they had actually worked.

57. In seeking to comply with the FLSA/PMWA, which mandate that employees receive a

   minimum wage of $7.25/hour, Defendants purport to utilize a “tip credit” in the amount

   of $4.42 for each hour worked by Plaintiffs and Class Plaintiffs.

58. Defendants maintain a companywide policy of requiring Plaintiffs and Class Plaintiffs to

   contribute a portion of their tips to “expeditors” and dishwashers.

59. Expeditors and dishwashers do not receive tips directly from customers. This is because

   they generally work at or near the kitchen area and do not interact with restaurant

   customers. The expeditor job primarily consists of readying (or “traying”) food orders for

   pick up by servers and/or runners. The dishwasher job primarily consists of washing

   dishes.

60. Additionally, from the date of hire up until their separation from employment, Plaintiffs

   and Class Plaintiffs routinely worked in excess of forty (40) hours per week.

61. Defendants require their employees to log their hours using a time clock in their

   restaurants.



                                            13
      Case 2:19-cv-02078-JP Document 1 Filed 05/13/19 Page 17 of 34



62. However, despite regularly reporting that they had worked in excess of forty (40) hours

   in a workweek, Plaintiffs’ and Class Plaintiffs’ paystubs almost always indicated that

   they had worked fewer than 40 hours.

63. Defendants had a practice of requiring employees to work off-the-clock due to

   Defendants’ altering of hours recorded in the time-keeping system, especially where

   employees’ hours were at or near 40 hours (“time shaving”).

64. Defendants also altered employee time records to include breaks that employees did not

   take.

65. Defendants required employees to work off-the-clock through the attendance of

   mandatory personnel meetings, in which they were not permitted to record their time.

66. Defendants required employees to work off-the-clock through attendance of mandatory

   training sessions in which they were not permitted to record their time.

67. Defendants required employees to forfeit a portion of their pay to cover uniforms and

   other business expenses, even though Defendants failed to disclose that such expenses

   would be deducted from employees’ pay.

68. Defendants had a policy and practice whereby employees were provided paychecks

   drawn on Defendants’ bank accounts, which Defendants knew or should have known had

   insufficient funds. Consequently, employees incurred bank fees, including overdraft

   charges.

69. Defendants took employees’ tips to compensate Defendants for ordinary business losses

   such as walk-outs.

70. In violation of the provisions of the FLSA and PMWA, Defendants took a tip credit

   against Plaintiffs’ and Class Plaintiffs’ minimum wages, but failed to comply with the



                                           14
      Case 2:19-cv-02078-JP Document 1 Filed 05/13/19 Page 18 of 34



   predicate requirements for doing so in that Defendants did not pay Plaintiffs and Class

   Plaintiffs at a rate of at least $2.13 for all hours worked.

71. Further, in violation of the provisions of the FLSA and PMWA, Defendants took a tip

   credit against Plaintiffs’ and Class Plaintiffs’ minimum wages for “side work” duties,

   which did not produce tips, when Plaintiffs’ and Class Plaintiffs’ side work duties

   exceeded 20% of their regular shifts. Plaintiffs recall Defendants regularly required

   Plaintiffs and Class Plaintiffs to work up to three hours during and/or after their

   scheduled shifts to perform side work duties that included cleaning up tables, making

   sure server stations were clean and stocked, polishing glassware and silverware,

   sweeping and mopping the floor, for which they were not paid the full minimum wage

   rate for all hours spent performing so-called side work.

72. Further, in violation of the FLSA and PMWA, Defendants failed to track, record and

   report all hours worked by Plaintiffs and Class Plaintiffs.

73. Further, in violation of the FLSA and PMWA, Defendants took a tip credit against

   Plaintiffs’ and Class Plaintiffs’ minimum wages but failed to comply with the predicate

   requirements for doing so because Defendants had a routine practice of “skimming” and

   illegally withholding portions of Plaintiffs and Class Plaintiffs’ tips.

74. Plaintiffs and Class Plaintiffs were and are, within the meaning of the FLSA and PMWA,

   non-exempt employees of Defendants and therefore entitled to the statutorily mandated

   minimum wages and overtime compensation for hours worked over forty (40) in a

   workweek.

75. Plaintiffs and Class Plaintiffs were “tipped employees” of Defendants as defined by the

   FLSA and PMWA.



                                             15
      Case 2:19-cv-02078-JP Document 1 Filed 05/13/19 Page 19 of 34



76. The FLSA and PMWA allow employers to pay less than the statutory minimum wage to

   employees who receive tips, subject to certain requirements. In doing so, an employer

   may take a tip credit, which allows the employer to include in its calculation of tipped

   employees’ wages a certain amount that the employee receives as tips.

77. In order to apply a tip credit toward an employee’s minimum wages under the FLSA and

   PMWA, an employer must satisfy several conditions, one of which is that the employer

   must pay cash wages of at least $2.13 per hour.

78. Defendants violated the FLSA and PMWA by failing to pay employees the statutory

   minimum wages of $2.13 for each hour of work, and by failing to pay employees the full

   minimum wage for each hour of work performing duties that do not produce tips.

79. Additionally, in order to apply a tip credit toward an employee’s minimum wages under

   the FLSA and PMWA, all tips received by the tipped employee must be retained by the

   employee, except for a valid tip-pooling arrangement limited to employees who

   customarily and regularly receive tips.

80. Defendants violated the FLSA and PMWA when Defendants illegally retained portions

   of employees’ tips.

81. As a result of Defendants’ improper use of the tip credit and overtime provisions of the

   FLSA and PMWA, Defendants unjustly benefitted from reduced labor and payroll costs.

82. As a result of Defendants’ improper and willful failure to track and record hours actually

   worked by their servers, runners and other tipped staff, and to pay them in accordance

   with the requirements of the FLSA and PMWA, Plaintiffs and others similarly situated

   have suffered damages.




                                             16
      Case 2:19-cv-02078-JP Document 1 Filed 05/13/19 Page 20 of 34



83. Defendants failed to pay Plaintiffs and Class Plaintiffs at the statutorily mandated

   minimum wage pursuant to the FLSA and PMWA.

84. Defendants failed to pay Plaintiffs and Class Plaintiffs at a rate of at least 1.5 times their

   regular rate of pay for each hour worked in excess of forty (40) in a workweek.

85. Defendants threatened to fire any employee who questioned their pay practices.

86. As a result, Plaintiffs and Class Plaintiffs have suffered damages.

                           COUNT I
FAILURE TO PAY MINIMUM WAGES TO NATIONWIDE COLLECTIVE CLASS
          FAIR LABOR STANDARDS ACT, 29 U.S.C. § 201, et seq.
87. Plaintiffs repeat every allegation made in the above paragraphs of this complaint.

88. Pursuant to Section 206 of the FLSA, employees must be paid certain minimum wages

   for each hour worked in a workweek.

89. The FLSA entitles employees to a minimum hourly wage of $7.25.

90. Pursuant to Section 203(m) of the FLSA, employers may take a “tip credit” against such

   minimum wage obligations, but must comply with certain requirements before they are

   able to do so, including paying employees cash wages at a rate no less than $2.13 for

   each hour worked under forty (40) in a workweek; and allowing tipped employees to

   retain all tips received. Additionally, restaurants forfeit the right to utilize a tip credit

   when they require servers to share tips with other restaurant employees who do not

   “customarily and regularly receive tips.” See 29 U.S.C. § 203(m). Federal courts

   interpreting this statutory language hold that restaurants lose their right to utilize a tip

   credit when tips are shared with employees—such as Defendants’ expeditors and

   dishwashers—whose direct customer interaction is minimal. See, e.g., Montano v.




                                              17
      Case 2:19-cv-02078-JP Document 1 Filed 05/13/19 Page 21 of 34



   Montrose Restaurant Associates, Inc., 800 F.3d 186 (5th Cir. 2015); Ford v. Lehigh

   Valley Restaurant Group, Inc., 2014 U.S. Dist. LEXIS 92801 (M.D. Pa. July 9, 2014).

91. By requiring Plaintiffs and Nationwide Collective Class Plaintiffs to share tips with

   expeditors and dishwashers, Defendants have forfeited the right to utilize the tip credit in

   satisfying their minimum wage obligations to Plaintiffs and Nationwide Collective Class

   Plaintiffs. As such, Defendants have violated the FLSA’s minimum wage mandate by

   paying Plaintiffs and Nationwide Collective Class Plaintiffs an hourly wage of $2.83

   rather than $7.25.

92. In violation of the provisions of the FLSA, Defendants took a tip credit against Plaintiffs’

   and Nationwide Collective Class Plaintiffs’ wages, but failed to comply with the

   predicate requirements for doing so by illegally: (1) retaining a portion of Plaintiffs’ and

   Nationwide Collective Class Plaintiffs’ tips; (2) failing to pay Plaintiffs and Nationwide

   Collective Class Plaintiffs at an hourly rate of at least $2.13 for all hours worked; (3)

   failing to pay Plaintiffs and Nationwide Collective Class Plaintiffs the proper minimum

   wage for spending more than 20% of their time engaged in non-tipped “side work”; (4)

   failing to provide the requisite detailed notice informing Plaintiffs and Nationwide

   Collective Class Plaintiffs of the tip credit; and (5) requiring servers, runners and other

   tipped staff to share tips with other restaurant employees who do not “customarily and

   regularly receive tips.” Therefore, Defendants’ tipping arrangement was illegal and

   forfeited Defendants use of a tip credit. As a result, Plaintiffs and Nationwide Collective

   Class Plaintiffs must be paid the full minimum wage for all hours worked.

93. Additionally, over the course of Plaintiffs’ and Nationwide Collective Class Plaintiffs’

   employment with Defendants, Plaintiffs and Nationwide Collective Class Plaintiffs were



                                             18
          Case 2:19-cv-02078-JP Document 1 Filed 05/13/19 Page 22 of 34



       denied their statutorily mandated minimum wages for all hours worked as a result of

       Defendants’ practice of altering employee time records.

   94. The foregoing actions, policies and practices of Defendants violate the FLSA.

   95. Defendants’ actions were willful, in bad faith, and in reckless disregard of clearly

       applicable FLSA provisions.

   96. Defendants are liable to Plaintiffs and Nationwide Collective Class Plaintiffs for actual

       damages, liquidated damages and other relief, pursuant to 29 U.S.C. § 216(b), as well as

       reasonable attorneys’ fees, costs and expenses.

WHEREFORE, Plaintiffs pray for the following relief on behalf of themselves and Nationwide

Collective Class Plaintiffs:

   a. An Order from this Court permitting this litigation to proceed as a collective action
      pursuant to 29 U.S.C. § 216(b);

   b. An Order from this Court ordering Defendant to file with this Court and furnish to the
      undersigned counsel a list of all names and addresses of all employees who have worked
      for Defendants during the preceding three (3) years as servers, runners and/or in positions
      with similar job duties, and authorizing Plaintiffs’ counsel to issue a notice at the earliest
      possible time to these individuals, informing them that this action has been filed, of the
      nature of the action, and of their right to opt in to this lawsuit if they worked for
      Defendant during the liability period, but were not paid minimum wages and/or overtime
      compensation as required by the FLSA;

   c. Adjudicating and declaring that Defendants’ conduct as set forth herein and above is in
      violation of the FLSA;

   d. Adjudicating and declaring that Defendants violated the FLSA by failing to pay
      minimum wages to Plaintiffs and Nationwide Collective Class Plaintiffs;

   e. Awarding Plaintiffs and Nationwide Collective Class Plaintiffs such minimum wages as
      are due and owing in an amount consistent with the FLSA;

   f. Awarding Plaintiffs and Nationwide Collective Class Plaintiffs liquidated damages in
      accordance with the FLSA;




                                                19
       Case 2:19-cv-02078-JP Document 1 Filed 05/13/19 Page 23 of 34



g. Awarding Plaintiffs reasonable attorneys’ fees and all costs of this action, to be paid by
   Defendants, in accordance with the FLSA;

h. Awarding pre- and post-judgment interest and court costs as further allowed by law;

i. Granting Plaintiffs and Nationwide Collective Class Plaintiffs leave to add additional
   plaintiffs by motion, the filing of written opt in consent forms, or any other method
   approved by the Court; and

j. For all additional general and equitable relief to which Plaintiffs and Nationwide
   Collective Class Plaintiffs are entitled.
                         COUNT II
FAILURE TO PAY OVERTIME TO THE NATIONWIDE COLLECTIVE CLASS
         FAIR LABOR STANDARDS ACT, 29 U.S.C. § 201, et seq.

97. Plaintiffs repeat every allegation made in the above paragraphs of this complaint.

98. Pursuant to Section 206(b) of the FLSA, all employees must be compensated for every

   hour worked in a workweek.

99. Moreover, Section 207(a)(1) of the FLSA states that employees must be paid overtime,

   equal to 1.5 times the employees’ regular rate of pay, for all hours worked in excess of

   forty (40) hours per week.

100.       According to the policies and practices of Defendants, Plaintiffs and Nationwide

   Collective Class Plaintiffs regularly worked in excess of forty (40) hours per week.

   Despite working in excess of 40 hours per week, Plaintiffs and Nationwide Collective

   Class Plaintiffs were denied overtime compensation at a rate of 1.5 times the statutorily

   mandated minimum wage for compensable work performed in excess of 40 hours per

   week in violation of the FLSA. See U.S. Dept. of Labor Wage and Hour Division Fact

   Sheet #15, Tipped Employees Under the Fair Labor Standards Act (FLSA) (“Where the

   employer takes a tip credit, overtime is calculated to the full minimum wage, not the

   lower direct (or cash) wage payment.”).


                                             20
          Case 2:19-cv-02078-JP Document 1 Filed 05/13/19 Page 24 of 34



   101.        The forgoing actions, policies and practices of Defendants violate the FLSA.

   102.        Defendants actions were willful, in bad faith, and in reckless disregard of clearly

       applicable FLSA provisions.

   103.        Defendants are liable to Plaintiffs and Nationwide Collective Class Plaintiffs for

       actual damages, liquidated damages and other relief, pursuant to 29 U.S.C. § 216(b), as

       well as reasonable attorneys’ fees, costs and expenses.

WHEREFORE, Plaintiffs pray for the following relief on behalf of themselves and Nationwide

Collective Class Plaintiffs:

   a. An Order from this Court permitting this litigation to proceed as a collective action
      pursuant to 29 U.S.C. § 216(b);

   b. An Order from this Court ordering Defendant to file with this Court and furnish to the
      undersigned counsel a list of all names and addresses of all employees who have worked
      for Defendants during the preceding three (3) years as servers, runners and/or in positions
      with similar job duties, and authorizing Plaintiffs’ counsel to issue a notice at the earliest
      possible time to these individuals, informing them that this action has been filed, of the
      nature of the action, and of their right to opt in to this lawsuit if they worked for
      Defendant during the liability period, but were not paid minimum wages and/or overtime
      compensation as required by the FLSA;

   c. Adjudicating and declaring that Defendants’ conduct as set forth herein and above is in
      violation of the FLSA;

   d. Adjudicating and declaring that Defendants violated the FLSA by failing to pay overtime
      compensation to Plaintiffs and Nationwide Collective Class Plaintiffs for work performed
      in excess of forty (40) hours per week;

   e. Awarding Plaintiffs and Nationwide Collective Class Plaintiffs such minimum wages as
      are due and owing in an amount consistent with the FLSA;

   f. Awarding Plaintiffs and Nationwide Collective Class Plaintiffs liquidated damages in
      accordance with the FLSA;

   g. Awarding Plaintiffs reasonable attorneys’ fees and all costs of this action, to be paid by
      Defendants, in accordance with the FLSA;

   h. Awarding pre- and post-judgment interest and court costs as further allowed by law;

                                                21
       Case 2:19-cv-02078-JP Document 1 Filed 05/13/19 Page 25 of 34




i. Granting Plaintiffs and Nationwide Collective Class Plaintiffs leave to add additional
   plaintiffs by motion, the filing of written opt in consent forms, or any other method
   approved by the Court; and

j. For all additional general and equitable relief to which Plaintiffs and Nationwide
   Collective Class Plaintiffs are entitled.
                          COUNT III
   FAILURE TO PAY MINIMUM WAGES TO THE PENNSYLVANIA CLASS
      PENNSYLVANIA MINIMUM WAGE ACT, 42 P.S. §§ 333.101, et seq.

104.       Plaintiffs repeat every allegation made in the above paragraphs of this complaint.

105.       At all relevant times, Defendants have employed, and/or continue to employ,

   Plaintiffs and Pennsylvania Class Plaintiffs within the meaning of the PMWA.

106.       Pursuant to Defendants’ compensation policies, rather than pay tipped employees

   the Pennsylvania mandated minimum wage, Defendants improperly took a tip credit and

   paid tipped employees at a rate well below the Pennsylvania minimum wage.

107.       Defendants have a willful policy and practice of paying tipped employees less

   than the required cash component of the $2.83 per hour as required under applicable

   Pennsylvania law.

108.       Defendants have a willful policy and practice of required tipped employees to

   surrender a portion of their tips to Defendants.

109.       Defendants have a willful policy and practice of failing to satisfy the notification

   requirements in order for Defendants to claim a tip credit.

110.       Defendants have a willful policy and practice of requiring tipped employees to

   work off-the-clock without receiving renumeration for such work.




                                            22
          Case 2:19-cv-02078-JP Document 1 Filed 05/13/19 Page 26 of 34



   111.        Defendants have a willful policy and practice of failing to pay tipped employees

       the full minimum wage when Defendants require tipped employees to spend more than

       20% of their time engaged in non-tipped “side work”;

   112.        As a result of Defendants’ willful practices, Defendants were not entitled to claim

       a tip credit and pay Plaintiffs and the Pennsylvania Class Plaintiffs less than the

       Pennsylvania minimum wage for all hours worked.

   113.        Defendants have violated and continue to violate the PMWA.

   114.        Due to Defendants’ violations, Plaintiffs and the Pennsylvania Class Plaintiffs are

       entitled to recover from Defendants the amount of unpaid minimum wages, attorneys’

       fees and costs.

WHEREFORE, Plaintiffs pray for the following relief on behalf of themselves and the

Pennsylvania Class Plaintiffs:

   a. An Order from this Court certifying this case as a class action and designating Plaintiffs
      as the representatives of the Pennsylvania Class Plaintiffs and their counsel as class
      counsel;

   b. An award to Plaintiffs and the Pennsylvania Class Plaintiffs for the amount of unpaid
      minimum wages to which they are entitled, including interest thereon, and penalties
      subject to proof;

   c. An award to Plaintiffs and the Pennsylvania Class Plaintiffs for reasonable attorneys’ fees
      and all costs; and

   d. An award to Plaintiffs and the Pennsylvania Class Plaintiffs for any other damages
      available to them under applicable state law, and all such other relief as this Court may
      deem just and proper.
                               COUNT IV
          FAILURE TO PAY OVERTIME TO THE PENNSYLVANIA CLASS
          PENNSYLVANIA MINIMUM WAGE ACT, 42 P.S. §§ 333.101, et seq.

   115.        Plaintiffs repeat every allegation made in the above paragraphs of this complaint.


                                                23
          Case 2:19-cv-02078-JP Document 1 Filed 05/13/19 Page 27 of 34



   116.        At all relevant times, Defendants have employed, and/or continue to employ,

       Plaintiffs and Pennsylvania Class Plaintiffs within the meaning of the PMWA.

   117.        Defendants have a willful policy and practice of refusing to pay overtime

       compensation at a rate of 1.5 times the regular rate for all hours worked in excess of forty

       (40) hours per workweek.

   118.        Defendants have a willful policy and practice of failing to pay overtime

       compensation due and owing by reducing the amount of hours recording in Defendants’

       timekeeping system through improperly shaving Plaintiffs’ and the Pennsylvania Class

       Plaintiffs’ recorded compensable time.

   119.        Defendants had a willful policy and practice of not paying employees for all hours

       worked.

   120.        Defendants have a willful policy and practice of requiring employees to work off-

       the-clock.

   121.        Accordingly, Defendants have violated and continue to violate the PMWA.

   122.        Due to Defendants’ violations, Plaintiffs and the Pennsylvania Class Plaintiffs are

       entitled to recover from Defendants the amount of unpaid overtime compensation,

       attorneys’ fees and costs.

WHEREFORE, Plaintiffs pray for the following relief on behalf of themselves and the

Pennsylvania Class Plaintiffs:

   a. An Order from this Court certifying this case as a class action and designating Plaintiffs
      as the representatives of the Pennsylvania Class Plaintiffs and their counsel as class
      counsel;

   b. An award to Plaintiffs and the Pennsylvania Class Plaintiffs for the amount of unpaid
      overtime compensation to which they are entitled, including interest thereon, and
      penalties subject to proof;

                                                24
          Case 2:19-cv-02078-JP Document 1 Filed 05/13/19 Page 28 of 34




   c. An award to Plaintiffs and the Pennsylvania Class Plaintiffs for reasonable attorneys’ fees
      and all costs; and

   d. An award to Plaintiffs and the Pennsylvania Class Plaintiffs for any other damages
      available to them under applicable state law, and all such other relief as this Court may
      deem just and proper.
                           COUNT V
        FAILURE TO PAY WAGES TO THE PENNSYLVANIA CLASS
PENNSYLVANIA WAGE PAYMENT AND COLLECTION LAW, 43 P.S. § 260.1, et seq

   123.        Plaintiffs repeat every allegation made in the above paragraphs of this complaint.

   124.        At all relevant times, Defendants have employed and/or continue to employ

       Plaintiffs and the Pennsylvania Class Plaintiffs within the meaning of the WPCL.

   125.        Pursuant to the WPCL, Plaintiffs and the Pennsylvania Class Plaintiffs were

       entitled to receive all compensation due and owing to them on their regular payday.

   126.        Defendants had a policy of making improper deductions from Plaintiffs’ and the

       Pennsylvania Class Plaintiffs’ wages, including skimming their tips.

   127.        As a result of Defendants’ unlawful policies, Plaintiffs and the Pennsylvania Class

       Plaintiffs have been deprived of compensation due and owing.

   128.        Plaintiffs, on behalf of themselves and the Pennsylvania Class Plaintiffs, are

       entitled to recover from Defendants the amount of unpaid compensation and an additional

       amount of 25% of the unpaid compensation as liquidated damages.

WHEREFORE, Plaintiffs pray for the following relief on behalf of themselves and the

Pennsylvania Class Plaintiffs:

   a. An Order from this Court certifying this case as a class action and designating Plaintiffs
      as the representatives of the Pennsylvania Class Plaintiffs and their counsel as class
      counsel;



                                                25
       Case 2:19-cv-02078-JP Document 1 Filed 05/13/19 Page 29 of 34



b. An award to Plaintiffs and the Pennsylvania Class Plaintiffs for the amount of unpaid
   compensation to which they are entitled and liquidated damages, including interest
   thereon, and penalties subject to proof;

c. An award to Plaintiffs and the Pennsylvania Class Plaintiffs for reasonable attorneys’ fees
   and all costs; and

d. An award to Plaintiffs and the Pennsylvania Class Plaintiffs for any other damages
   available to them under applicable state law, and all such other relief as this Court may
   deem just and proper.
                         COUNT VI
UNJUST ENRICHMENT AT THE EXPENSE OF THE PENNSYLVANIA CLASS
      PENNSYLVANIA COMMON LAW—UNJUST ENRICHMENT

129.       Plaintiffs repeat every allegation made in the above paragraphs of this complaint.

130.       Plaintiffs and the Pennsylvania Class Plaintiffs were employed by Defendants

   within the meaning of Pennsylvania common law.

131.       At all relevant times, Defendants had a willful policy and practice of denying

   Plaintiffs and the Pennsylvania Class Plaintiffs their full share of gratuities.

132.       At all relevant times, Plaintiffs and the Pennsylvania Class Plaintiffs their full

   share of gratuities.

133.       At all relevant times, Defendants had a willful policy and practice of requiring

   Plaintiffs and the Pennsylvania Class Plaintiffs to work off-the-clock.

134.       Defendants retained the benefits of employing Plaintiffs and the Pennsylvania

   Class Plaintiffs without renumeration, and taking unlawful deductions from Plaintiffs’

   and the Pennsylvania Class Plaintiffs’ wages.

135.       Defendants were unjustly enriched by subjecting Plaintiffs and the Pennsylvania

   Class Plaintiffs to said unlawful wage deductions.

136.       As a direct and proximate result of Defendants’ unjust enrichment, Plaintiffs and

   the Pennsylvania Class Plaintiffs have suffered injury and are entitled to reimbursement,

                                             26
     Case 2:19-cv-02078-JP Document 1 Filed 05/13/19 Page 30 of 34




Dated: May 13, 2019
Case 2:19-cv-02078-JP Document 1 Filed 05/13/19 Page 31 of 34




EXHIBIT “A”
Case 2:19-cv-02078-JP Document 1 Filed 05/13/19 Page 32 of 34
Case 2:19-cv-02078-JP Document 1 Filed 05/13/19 Page 33 of 34




EXHIBIT “B”
Case 2:19-cv-02078-JP Document 1 Filed 05/13/19 Page 34 of 34
